Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claims 1, 3-10 and 12-20 are allowed.
Independent claims 1, 10 and 19 require coding a video block by obtaining a merge index indicating a particular candidate in a candidate list to be used for predicting a current block, obtaining motion information indicated by the merge index, the motion information including first and second motion vectors that correspond, respectively, to first and second reference pictures in different reference picture lists, comparing the picture order count difference between the current picture and each of the first and second reference pictures, obtaining correction values for the first and second motion vectors in the form of a specific offset which is used to correct the first and second motion vectors and reconstructing the current block using the corrected first and second motion vectors. 
The closest prior arts are Imajo and Schwarz. Imajo discloses a decoding method including obtaining a merge index indicating a motion candidate, obtaining motion vectors using the merge index comparing picture order count differences between each of the reference pictures and a current block and correcting the motion vectors on the basis of the comparison by scaling the motion vectors based on the difference in picture order count. Schwarz discloses reconstructing video block using corrected motion vectors. However, as noted by the applicant (see Remarks filed 3/9/2021 pgs 11-12) . none of the prior arts alone or in combination disclose all of the limitations required by independent claims 1, 10 and 19.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.